                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,

            Plaintiff,

 vs.                                            Case No. 3: 18-cv-1405-NJR-GCS

 ELIZABETH A. PALMER n/k/a
 ELIZABETH A. PALMER CRAIG,
 KEITH J. CRAIG, BCMW
 COMMUNITY SERVICES, ILLINOIS
 HOUSING DEVELOPMENT
 AUTHORITY, and MIDLAND
 FUNDING, LLC,

            Defendants.

                      MEMORANDUM AND ORDER
ROSENSTENGEL, Chief District Judge:

       Pending before the Court is a Motion for Approval of Change to Sale Procedure

filed by Plaintiff United States of America (“the Government”) (Doc. 25). For the reasons

set forth below, the Court grants the motion.

       On March 15, 2019, this Court entered a Judgment Decree and Order Directing

Sale of Mortgaged Property (Doc. 22). The Decree noted that the Clerk has entered default

against each Defendant in this matter (Id.). Judgment was entered against Defendants for

foreclosure of the mortgage at issue in this case (Id.). The Court directed the United States

Marshal to give public notice of the “time, place, and terms of the sale, together with a

description of the premises” by publication (Id.).




                                        Page 1 of 3
       The Decree also required the United States Marshal to conduct the sale “at the

front door of the Jefferson County Courthouse in the City of Mt. Vernon, Illinois” (Id.).

According to the Notice of Sale filed in this case, such notice of the sale was provided,

and the sale was scheduled for May 22, 2019 (Doc. 24).

       Due to a scheduling error, however, the deputy marshal assigned to the sale did

not appear at the courthouse at the appointed time (Doc. 25). A representative of the

United States Department of Agriculture was present, and by some turn of events, a

deputy sheriff with the Jefferson County Sheriff’s Office conducted the sale (Id.). There

was apparently a successful sale, and the high bidder believed that the sale was properly

conducted. The high bidder has since begun making improvements to the property.

       Now, the Government seeks this Court’s imprimatur on the changed sale

procedure. The Government asserts that the sale was conducted reasonably and in good

faith, and also points out that it is not seeking a personal deficiency judgment against any

Defendant. Because the foreclosure is uncontested, this case is in effect an effort to clear

title and pass the real estate onto a purchaser. It is also worth noting that under the Illinois

Mortgage Foreclosure Law, some of which this Court borrows for the foreclosure

proceedings brought by the Government, a sheriff is permitted to conduct a judicial sale.

735 ILCS 5/15-1507(b).

       In light of these facts, the Court agrees that it is in the best interest of all parties

that the sale conducted by the Jefferson County Sheriff’s Office be accepted. While the

sale procedure deviated from what was authorized in the Decree, it appears that the

deviation causes no prejudice to any party. To reject the sale, on the other hand, could

                                          Page 2 of 3
prejudice the high bidder, who in reliance on the appearance of a valid sale, may have

invested time and money in improvements to the property.

        The United States Marshal shall collect the sale proceeds from the Jefferson County

Sheriff’s Office. The Marshal shall also prepare and submit a report of sale, based on the

facts of the sale conducted by the Jefferson County Sheriff’s Office. The Court reserves

the right to review and accept or reject the report of sale as it does in every foreclosure

case.

        IT IS SO ORDERED.

        DATED: June 26, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 3 of 3
